SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
286
KAH 10-00417
PRESENT: SCUDDER, P.J., CENTRA, CARNI, SCONIERS, AND GREEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK EX REL.
FRANCIS AULETA, PETITIONER-APPELLANT,

                     V                                            ORDER

JAMES L. BERBARY, SUPERINTENDENT, COLLINS
CORRECTIONAL FACILITY, RESPONDENT-RESPONDENT.


KEVIN J. BAUER, ALBANY, FOR PETITIONER-APPELLANT.

ANDREW M. CUOMO, ATTORNEY GENERAL, ALBANY (MARLENE O. TUCZINSKI OF
COUNSEL), FOR RESPONDENT-RESPONDENT.


     Appeal from a judgment (denominated order) of the Supreme Court,
Erie County (M. William Boller, A.J.), entered January 19, 2010 in a
habeas corpus proceeding. The judgment denied the petition.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs.




Entered:   March 25, 2011                       Patricia L. Morgan
                                                Clerk of the Court